Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 14, 2020 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-9 and 16-20, directed to an invention non-elected without traverse.  Accordingly, claims 1-9 and 16-20 have been cancelled.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

The application has been amended as follows: 
	CANCEL Claims 1-9 and 16-20. 
	




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record specifically Litton, Torigoe, and Lee, fail to teach or render obvious the mixed yttria rare earth disilicate solid solutions which are mixed with ytterbia stabilized zirconia. 
While mixed rare earth disilicates with the formulas (Y,Ln)2Si2O7 and mixed rare earth monosilicates with the formulas (Y,Ln)SiO5 are known and taught by Kirby et al. (US 2016/0108510) where Kirby et al. teach a method of forming hermetic sealing layers to a substrate where the substrate comprises a silicon bond coated SiC-SiC CMC substrate ([0001]-[0010]). The method comprises providing thermal feed stock powders to form a first layer of a (Y, Yb)2Si2O7  first layer and a subsequent YSi2O5 layer thereon ([00 [0030]-[0035]). Furthermore Kirby et al. teach that rare earth disilicate can include Yb, Y, Sc, Eu, Lu, Nd, Sm, Gd, or mixtures thereof, etc ([0029]) so that substituting the Yb of their examples for other rare earth elements inclusive of those 
However the claims, specifically independent claims 10 and 11, teach methods which include mixing these (Y,Ln)SiO5 and (Y,Ln)2Si2O7 with 8-27 wt% YbSZ (ytterbium stabilized zirconia). While these top coats of 8-27YbSZ are known in the art and taught by Litton, and it is known by Saak et al. (US 2006/0014029) to include transition layers between rare earth disilicates and monosilicates, there is no motivation fond in the prior art to mix 8-27YbSz with a (Y,Ln)2Si2O7 or (Y,Ln)SiO5 compound top arrive at the claimed methods.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C LANGMAN whose telephone number is (571)272-4811.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JCL
/JONATHAN C LANGMAN/           Primary Examiner, Art Unit 1784